Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 1 of 23 PageID #: 246



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                   X

  JOSHUA PORTER and SHARKEY SIMMONS, Individually
  and on Behalf of All Others Similarly Situated,
                                                         r7-cv-740s (KAMXVMS)
                                     Plaintiffs,

              - against   -


  MOOREGROUP CORPORATION, JOHN MOORE,
  GARY MOORE, and MARTIN MOORE, Jointly and
  Severally,
                                  Defendants.

                                                   X




              MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFFS'
               MOTION FOR LEAVE TO AMEND THEIR COMPLAINT




                                     FoRcHeILI DEEGAN TgnnaNa LLP
                                     Attorneys for De.fendants
                                     333 Earle Ovington Blvd., Suite 1010
                                     Uniondale, New York 11553
                                     Tel.: (516)248-1700
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 2 of 23 PageID #: 247




                                       TABLE OF CONTENTS

  PRELIMINARY STATEMENT            ....                                                                  1

  PROCEDURAL HISTORY ...........                                                                        2
  STATEMENT OF FACTS                                                                                    4
  LEGAL ARGUMENT....................                                                                    5

             Plaintiffs failed to demonstrate good cause to warrant amending the scheduling
             order to extend the deadline to amend the Complaint and therefore should not be
             permitted to amend their Complaint...........                                              5


             A.   Plaintiffs unreasonably delayed and were not diligent in requesting a
                  pre-motion conference to address their anticipated motion to amend their
                  Complaint....                                                                         6

             B.   Defendants will be prejudiced if Plaintiffs' motion is granted                        7

             C.   Proposed defendant Baldwin Harbor is not related to the Defendants, is
                  owned by different people, and is not aware of this lawsuit                           9

             D.   The Colajay and Baldwin Harbor issues do not concem the other Defendants... 10

             E.   Defendants would need extensive additional discovery of Colajay                      10

      II     Even assuming Plaintiffs can demonstrate good cause, Plaintiffs' motion should
             be denied nevertheless as they cannot meet their burden under Rule 15...................1I

             A. Adding Colajay as a named plaintiff is futi1e.........                        ..........12

             B. Plaintiffs' allegations   against Baldwin Harbor are not plausible on their face....14

             C. Plaintiffs' retaliation   cause of action is   futile.                                 t6

  CONCLUSION...                                                                                    ...t9




                                                     1
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 3 of 23 PageID #: 248



                                     TABLE OF AUTHORITIES
   Cases

  Albrecht v. Long Island Rail R.R.,
     134 F.R.D. 40 (E.D.N.Y. 1991)........                                        8


  Ansam Assocs., Inc. v. Cola Petroleum, Ltd.,
    7 60 F .2d 442 (2d Cir. I 985)                                                9

  Baez v. Visiting Nurse Serv. of New York Family Care Serv.,
    2011 WL 5838441 (S.D.N.y. 2011)..........                                   T7

  Briceno v. USI Servs. Grp., Inc.,
    20r6 wL 324964 (E.D.N.Y.2016)                                         .8, 10

  Clarke v, U.5.,
    107 F. S,rpp. 3d238 (E.D.N.Y. 20ls)...                               14, 15

  CSXTransp., Inc. v. Emjay Envtl. Recycling, Ltd.,
   2013 wL r2329s46 (E.D.N.Y.2013)                                     ..6,7,   ll
  Cummings-Fowler v. Suffolk Cnty Cmty. Coll.,
    282 F.R.D. 292 (E.D.N.Y. 2012)..                                8,11,12,14

  Eberle v. Town of Southampton,
    985 F. Supp. 2d344 (E.D.N.Y. 2013)                                     5,   11


  Ethelberth v. Choice Sec. Co.,
    9l F. Supp.3d339 (E.D.N.Y. 2015)....                                        15

  Field Day, LLC v. Cnty. of Suffolk,
    2013 wL ss697 (E.D.N.Y. 2013)                                                5

  Innis v. City of New York,
     2017 wL 4797904 (S.D.N.Y. 2017).                                            4

  Kaplanv. Wings of Hope Residence, Inc.,
    201 8 WL 6437069 (E.D.N.Y. 201 8) ....                                   .. 15


  Leonv. Russo,
    2010   wL   11632642 (E.D.N.Y.2010)                                  ...... 1 I

  Nicastro v. New York City Dep't of Design & Constr.,
     125F. App'x 357 (2d. Cir.2005)                                             t7



                                                 1l
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 4 of 23 PageID #: 249



  Northbrook Nat'l Ins. Co. v. J & R Vending Corp.,
    167 F.R.D. 643 (E.D.N.Y. 1996)...                                             12

  Polit v. Global Int'l Corp.,
    2017 wL 1373907 (S.D.N.y. 2017)........                                       18


  Portelos v. City of New York,
    20ls wL s47s494 (E.D.N.Y.201s)                                          .10, l1

  Romero v. Floris Constr., Inc.,
    2017 wL ss9268t (E.D.N.Y. 20t7)       .                                       18


  Salozar v. Bowne Realty Assocs., L.L.C.,
     796F. S.rpp.2d378          (E.D.N.Y.20ll)                       ...............17

  State Farm Mut. Auto. Ins. Co. v. CPT Med. Servs., P.C.,
     246 F.R.D. 143 (E.D.N.Y.2007)..                                       8,9,14

  US  Airways, Inc. v. Sabre Holdings Corp.,
     201 3 WL 1387023 (S.D.N.Y. 2013)......                                         o


  Young v. Cooper Cameron Corp.,
     s86 F.3d 201(2d Cir. 2009)....                                               13


  Zhang v. l4/en Mei, Inc.,
    2017 WL 8813132 (E.D.N.Y. 2017) (Locke, Mag. J.).....                      ...14


  Statutes

  29 U.S.C. $ 2ss                                                                .12

  29 U.S.C. $ 2s6                                                                 13


  N.Y. Lab. Law $ 198                                                             13


  N.Y. Lab. Law $ 215                                                             l8


  Rules

  Fed. R. Civ. P. 15                                                              1l

  Fed. R. Civ. P. 16.........

  Fed. R. Civ. P.   2l                                                            l4


                                                 111
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 5 of 23 PageID #: 250



                                      PRELIMINARY STATEMENT

          This memorandum of law is submitted on behalf of defendants MooreGroup Corporation

  ("Moore Group"), John Moore, Gary Moore, and Martin Moore (collectively, "Defendants") in

  opposition to Plaintiffs' Motion for Leave to Amend their Complaint pursuant to Federal Rules of

  Civil Procedure   15(a), 20(a),   and2l. Plaintiffs   seek leave to amend their Complaint to add opt-in

  plaintiff Emanuel Colajay Rivera ("Colajay") as a named plaintiff, add Baldwin Harbor

  Contracting, Inc. ("Baldwin Harbor") as a defendant, and assert two new causes of action alleging

  retaliation. However, Plaintiffs' motion is untimely and Plaintiffs have not demonstrated good

  cause sufficient to warrant granting this   motion. Consequently, Plaintiffs' motion to amend their

  Complaint should be denied.

          The Court's scheduling order set a deadline of July 6,2078 to amend the complaint or add

  parties. Plaintiffs did not seek an extension of this deadline nor did they seek to amend           the

  complaint or add parties prior to the deadline. After the deadline, on September 19, 2018, Colajay

  opted-in to the lawsuit. Thereafter, Plaintiffs informed the Court that they intended to seek leave

  to amend the Complaint. However, they waited two months before requesting a pre-motion

  conference regarding their anticipated motion to amend the Complaint. Discovery closed on

  December 31,2018, prior to the date Plaintiffs filed the instant motion.

         Plaintiffs have failed to meet their burden of demonstrating good cause as they failed to

  establish that: (i) they acted with due diligence and (ii) Defendants would not be prejudiced by the

  proposed amendments. In delaying two months after Colajay opted-in before requesting a pre-

  motion conference, Plaintiffs did not act with diligence and all but assured that discovery with

  respect to Colajay's claims would not be completed before the discovery deadline. Further,

  Defendants will be significantly prejudiced if the instant motion is granted as the amendments     will


                                                        1
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 6 of 23 PageID #: 251



  undoubtedly require that the Court re-open discovery for the parties to engage in substantial and

  time-consuming discovery and motion practice. The prejudice                      to   Defendants   is   further

  exacerbated by the simple fact that the proposed amendments rely on separate, new, and distinct

  facts conceming an entirely new defendant which is completely unrelated to the underlying factual

  basis for   Plaintiffs' wage and hour claims. Accordingly, Plaintiffs' Motion for Leave to Amend

  the Complaint should be denied.

                                        PROCEDI]RAT. HI STORY

           On December 20, 2017, Plaintiffs Joshua Porter ("Porter") and Sharkey Simmons

  ("Simmons") filed a lawsuit against Defendants alleging that Defendants failed to properly

  compensate Plaintiffs and similarly situated employees for their overtime wages in violation of the

  Fair Labor Standards Act ("FLSA") and New York Labor Law ("NYLL"). Plaintiffs also alleged

  that Defendants failed to provide wage notices and wage statements in violation of NYLL $$ 195

  (1) and (3). [Dkt # 1]. On February 23,2018, Defendants joined issue by serving their Answer.

  [Dkt #   141.


           On March 15, 2018, the Court conducted an initial conference and entered an Initial

  Scheduling Order. [Dkt # 16]. The Initial Scheduling Order provided that "[n]o additional parties

  may be joined after 716118. By this date, the parties may either stipulate to the addition of new

  parties or commence motion practice for joinder in accordance with the Individual Rules of the

  District Judge assigned to this case." [Dkt      #    16 at   fl   4].   Similarly, the Order stated: "[n]o

  amendment of the pleadings     will   be permitted after 716118 unless information unknown to the

  parties by this date later becomes available to them. By this date, the parties may either stipulate

  to the amendments of the pleadings or commence motion practice for leave to amend the pleadings

  in accordance with the Individual Rules of the District Judge assigned to this case." [Dkt # 16 at



                                                    2
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 7 of 23 PageID #: 252



      !f   5].   Pursuant to the Initial Scheduling Order, all discovery was to be completed by December         2l,
      201 8.


                  On May 15,2018, the parties entered into a Stipulation and Order Conditionally Certifying

      a Fair Labor Standards      Act Collective Action and Authorizing Notice to be Issued to All Persons

      Similarly Situated. [Dkt # 21]. The Order required Defendants to provide the contact information

      for the potential plaintiffs by July 14,2018. Once Plaintiffs mailed the notices, potential plaintiffs

  were given sixty (60) days to opt-in, to approximately the end of September 2018. [Dkt # 21].

  Magistrate Judge Scanlon scheduled a conference for July 19,2078, in which the parties discussed

  the status of discovery and the need for any adjustments. Indeed, the parties requested an extension

  of the discovery deadline and were given until November 72,2018 to complete discovery.l On

  October 11,2018, the Court held another status and discovery conference and again extended the

  discovery deadline to December 31,2018. [Dkt # 291. Plaintiffs were given until November 9,

  2018 to file a letter requesting a pre-motion conference for leave to amend the Complaint to add a

  new defendant and supplemental claims. As of this date, October 11, 2018, the opt-in period was

  closed and the parties were fully aware of what discovery was outstanding. Plaintiffs did not

  mention their intent to amend the Complaint to add opt-in Colajay as a named plaintiff.

                  Two days before the deadline for Plaintiffs to file their letter motion requesting leave to

  amend the Complaint, Defendants requested a brief extension of time to complete discovery in

  order to obtain documentation relating to the opt-in plaintiffs' employment. [Dkt #                     30].   On

  November 9,2018, Plaintiffs filed their letter requesting a pre-motion conference seeking leave to

  amend the Complaint. In this letter, for the very first time, Plaintiffs indicated that they sought to

  add opt-in         plaintiff Colajay   as a named   plaintiff. [Dkt # 31]. On November 15,2018, the Court


  INotably, the proposed Revised Scheduling Order did not extend the deadlines for the parties to amend the
  pleadings or join additional parties. IDkt #- 221.

                                                             a
                                                             J
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 8 of 23 PageID #: 253



  granted Defendants' request, extending the deadline to complete paper discovery until November

  26,2018, and leaving the December           31   ,2018 deadline to complete all discovery unchanged.

           Thereafter, Defendants did not consent to Plaintiffs' request for leave to file an amended

  Complaint, and Plaintiffs filed the instant motion. Since November 15,2018, there has been no

  request for relief from the Court's Order and discovery closed on December 31, 2018.

                                            STATEMENT OF FACTS

           Porter was employed by the Moore Group as a fire guard from January 2016 to August

  2017.2 @x. B at        I   47).3 Simmons was employed by the Moore Group as a fire guard from

  November 2016 to January 2017 and as a welder from January 2017 to September 2017 . (Id.                         at\
  57). Neither Porter nor Simmons were employed by the Moore Group in20l8. (ld. atllf 42,52).

           Opt-in Plaintiff Colajay was allegedly employed by the Moore Group as a laborer and

  carpenter from: February 2011to November              20ll;   January 2012to December 2017; and February

  21,2018 to March 19,2018. (Id. at flfl 69-70). During the brief one (1) month period from

  February 21,2018 through March 19,2018, Colajay received his wages via check from Baldwin

  Harbor. (Id. atfl 75).

           On November27,2018, over eleven (11) months after Porter and Simmons filed their

  Complaint, and over two (2) months after Colajay executed the Opt-ln Consent Form, an

  unidentified man claiming to be from the IRS allegedly attempted to speak with Simmons and

  Colajay. (Id. atfl 86). Colajay did not speak with the unidentified man, but instead listened to the

  conversation, which took place at the entrance on the first-floor, from a second-floor apartment.


  2
    For the purposes of this motion only, Defendants rely on the factual allegations in Plaintiffs' proposed Amended
  Class  & Collective Action Complaint. See Innis v. City of New York,2017 WL 4797904, *2 (S.D.N.Y.2017)
  (stating that for the purposes of the amended complaint the court "must assume the truth of the allegations in the
  proposed amended complaint unless they are contradicted by judicially noticeable facts").
  3
    All references to "Ex. B" refer to Plaintiffs' proposed Amended Class & Collective Action Complaint, which is
  attached to the Declaration of Brent E. Pelton, Esq. in Support of Plaintiffs' Motion for Leave to Amend the
  Complaint, dated February 27, 2019.

                                                           4
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 9 of 23 PageID #: 254



  Although he was on the second floor and unable to see what was happening, Colajay alleges that

  he believes the individual presented documentation indicating that he was an IRS agent.             (ld.   atl
  87). The unidentified individual allegedly informed Colajay's wife and landlord that Colajay owed

  taxes for the period of his employment with the Moore Group and any money he received from

  the instant lawsuit would be paid to the IRS. (1d at fl 88). Simmons, on the other hand, alleges he

  spoke with the unidentified IRS agent regarding the taxes associated with his employment with

  the Moore Group.          (ld.   at'tT   89). Similar to Colajay, Simmons did not receive any documentation

  from the purported IRS agent. Plaintiffs allege that the unidentified man was an agent of the

  Defendants sent to intimidate them into dropping the instant lawsuit. (Id.           atn9D.

                                                   LEGAL ARGUMENT

  I                failed to demonstrate   d
          extend the deadline to amend the Comnlai                  and therefore should not be oermitted to
          amend their Complaint.

          While motions to amend the complaint are generally governed by Rule 15 of the Federal

  Rules of Civil Procedure, when a scheduling order has already been issued, the plaintiff must

  satisfy the higher burden under Rule 16 by demonstrating good cause to warrant amending the

  scheduling order      to extend the deadline to            amend the complaint. See Eberle      v. Town of
  Southampton,9S5 F. Supp. 2d 344,346 (E.D.N.Y. 2013). Under Rule 16, the scheduling order

  "limit[s]   the time to   join other parties, amend the pleadings, complete discovery, and file motions."

  Fed. R. Civ. P.     16. The purpose of this rule is to ensure, that at some point, the parties and

  pleadings are fixed and the pretrial proceedings can continte. See Eberle,985 F. Supp. 2dat346.

          The court must address this "'good cause' standard under Rule 16 before an analysis under

  Rule 15 is conducted;' Field Day, LLC v. Cnty. of Suffolk,2Ol3 WL 55697, *2 (E.D.N.Y. 2013).

  In order to demonstrate good cause, Plaintiffs must establish more than "the mere absence of


                                                              5
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 10 of 23 PageID #: 255



   prejudice, bad faith, futility, or similar factors," as required by Rule 15. CSXTransp., Inc. v. Emjay

   Envtl. Recycling, Ltd., 2013 WL 12329546, *2 (E.D.N.Y. 2013). Rather, Plaintiffs must

   demonstrate: (1) diligence in their efforts to meet the Court's deadlines; and (2) that Defendants

   will not suffer prejudice.    See id. at   *3. Here, Plaintiffs cannot    meet this elevated standard.

            A. Plaintiffsunreasonably delayed and were not diligent in requesting a pre-motion
                conference to address their anticipated motion to amend their Complaint.

            Plaintiffs seemingly did not become aware of the facts underlying their proposed

   amendments until after the expiration of the July 6, 2018 deadline to amend the pleadings and                  join

   new parties. However, two months after the deadline to amend the pleadings and                join new parties,

   on September 79,2018, Colajay opted-in to the collective action and Plaintiffs supposedly became

   aware of the alleged need to amend the Complaint to           join Baldwin Harbor as a Defendant. (Nasis

   Dec. fl 3, Ex. 1).4 Yet Plaintiffs inexplicably delayed until November 9,2018 to request a pre-

   motion conference regarding their intent to seek leave to amend the Complaint. [Dkt # 31].

            In an analogous     case, the    plaintiff delayed amending the complaint until the discovery

   deadline was imminent and then sought an amendment, adding two new defendants, which

   required a substantial amount of additional discovery. See Martin v. MTA Bridges                     &   Tunnels,

   2008WL2796640,*1-2(S.D.N.Y.2008). InMartin,thecourtdeniedplaintiffsmotiontoamend

   the complaint as untimely as plaintiff advised that he intended to amend the complaint and then

   waited months before      filing.   See id. at * 1.

            Similarly, Plaintiffs in this action unduly delayed requesting a pre-motion conference until

   near the end of discovery. Between September 13,2018, when Colajay executed the consent form,

   and November 9, 2078, when Plaintiffs requested a pre-motion conference, Plaintiffs took no steps




   a
    A1l references to "Nasis Dec." refer to the Declaration of Elbert F. Nasis, Esq. Submitted in Opposition to
   Plaintiffs' Motion for Leave to Amend their Complaint, dated March 20,2019, and the exhibit attached thereto

                                                           6
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 11 of 23 PageID #: 256



   towards amending their Complaint. [Dkt #       3Il.   Although Plaintiffs were aware that all discovery

   was to be completed by December 31,2018, Plaintiffs waited until November 9,2018 before

   formally seeking leave to amend the Complaint. Notably, this was after the Court put the parties

   on notice that    it   intended to adhere to a tight discovery schedule when      it   denied the parties'

   proposed Revised Scheduling Order, seeking extension of the discovery deadline to March 21,

   2019. fOrder on Dkt # 22]. Rather, the Court extended the discovery period until only November

   72,2018. fOrder on Dkt # 22]. Nevertheless, Plaintiffs sought an amendment, seeking to add

   Baldwin Harbor as a defendant, just weeks before the discovery deadline. [Dkt # 34]. In light of

   the foregoing,   it is clear Plaintiffs did not act with proper diligence   as their two-month delay in

   requesting a pre-motion conference all but assured that discovery on the proposed amendments

   could not be completed prior to the December       31     ,2078 discovery deadline. As such, this Court

   should rule similarly here, as the court did in Martin, and deny Plaintiffs' Motion for Leave to

   Amend the Complaint as untimely.

           Even if the Court were to find that Plaintiffs acted with diligence, the inquiry does not end

   there. The Court must also consider "whether allowing the amendment of the pleadings at this

   stage of the   litigation will prejudice defendants." CSX Transp., Lnc.,2073 WL 12329546 at *3.

           B.   Defendants will be prejudiced if Plaintiffs' motion is granted.

           Granting Plaintiffs' proposed amendments at this late stage of litigation would significantly

   prejudice Defendants. To determine whether a party             will be unduly prejudiced by a proposed

   amendment, the Court must look to whether the amendment would "(1) require the opponent to

   'expend significant additional tesources       to conduct       discovery and prepare      for trial,'   (2)

   significantly prolong the resolution of the action, or (3) 'prevent the plaintiff from bringing a timely

   action in another jurisdiction."' Cummings-Fowler v. Suffilk Cnty Cmty. Coll.,282 F.R.D. 292,



                                                         7
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 12 of 23 PageID #: 257



   297 (E.D.N.Y.2012).

            To begin with, pursuant to the Court's November 15,2018 Order, discovery closed on

   December       3I,2018. If Plaintiffs' motion were granted, the parties would    be required to conduct

   additional discovery with respect to Plaintiffs' proposed amendments, which are wholly unrelated

   to, and separate and distinct from, the initial wage and hour claims asserted by Plaintiffs Porter

   and Simmons. This alone would substantially prejudice Defendants. See Briceno v. USI Servs.

   Grp., lnc.,2016WL324964, *5 (E.D.N.Y. 2016) ("courts are 'more likely to find an amendment

   prejudicial if discovery has closed"').

            Furthermore, even though Plaintiffs' retaliation causes of action allegedly refer to the same

   parties, that is where the similarities end. Plaintiffs' retaliation claims are allegedly premised on

   facts that are completely unrelated to the hours they worked and the wages they received and have

   not been discussed at all in discovery. See State Farm Mut. Auto. Ins. Co. v. CPT Med. Servs.,

   P.C.,246 F.R.D. 143, 148-49 (E.D.N.Y. 2007) (prejudice is typically found when the amendment

   asserts new and distinct      claims). It is clear that, should the Court allow Plaintiffs to amend their

   Complaint, the parties       will   have to start anew with paper discovery and depositions. Indeed,

   Defendants      will   seek to depose, at a minimum, non-party witnesses Colajay's    wife and landlord.

   These individuals possess no knowledge of Plaintiffs' wages and hours and their testimony would

   relate solely to Colajay's allegations of Defendants' supposed retaliation. This testimony, which

   is completely unrelated to the underlying wage and hour claims, would potentially confuse the

   jury.   See   Albrecht v. Long Island Rail R.R., 134 F.R.D. 40, 40-41 (E.D.N.Y. l99I) (finding that

   claims against same party arising from different incident were more appropriately treated             as


   separate actions as separate witnesses and unrelated testimony could confuse the        trier of fact and

   prejudice defendants); see also Ansam Assocs., Inc. v. Cola Petroleum, Ltd.,760 F.2d 442,446



                                                         8
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 13 of 23 PageID #: 258



   (2d Cir. 1985) (denying motion to amend when amendment consisted of new claims from                   a

   different time period and different statute, noting that it "allege[d] an entirely new set of operative

   facts of which it cannot be said that the original complaint provided fair notice").

             Not only will the addition of these claims unnecessarily complicate discovery and confuse

   the   jury, but they will present a host of procedural complications at trial, including unnecessarily

   expanding the scope of the trial with separate and distinct claims unrelated to the underlying wage

   and hour claims, and potentially confuse the jury, to the detriment of the Moore Group, as Baldwin

   Harbor has the burden of establishing its business and the work performed by Colajay for the one

   (1) month period and may assert cross-claims on the unrelated causes of action. See US Airwqys,

   Inc. v. Sabre Holdings Corp., 2013 WL 1387023 (S.D.N.Y. 2013) (denying amendment of

   pleadings when discovery was at advanced stage and it would "necessitatfe] new discovery at a

   very late stage and greatly complicate any trial" and stating that if defendant wished to assert the

   counterclaim it would have to be in a different action).

            C. Proposed defendant Baldwin Harbor       is not related to the Defendants, is owned by
                different people, and is not aware of this lawsuit.

            Similarly, Defendants    will be prejudiced by Plaintiffs'    proposed amendment      to add
   Baldwin Harbor as a defendant. Non-party Baldwin Harbor has yet to appear in this lawsuit and

  upon information and belief, is not even aware of this lawsuit. See State Farm Mut. Auto. Ins. Co.,

  246 F.R.D. at 148-49 (prejudice is typically found when the amendment adds a party). As such,

  if Plaintiffs' amendment is allowed, this lawsuit will essentially revert back to the pleading    stage

  as Baldwin Harbor has yet to be served or      hle a responsive pleading, conduct any discovery, or

  have access to any motion practice. Indeed,         if   Baldwin Harbor files a pre-answer motion to

  dismiss, this lawsuit would be unnecessarily protracted and it would unnecessarily cause increased

  litigation costs for Defendants. Even      if Baldwin    Harbor does not file a motion to dismiss, the


                                                      9
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 14 of 23 PageID #: 259



   prospect     of concluding this lawsuit within the next several months is very unlikely as both

   Plaintiffs and Baldwin Harbor will undoubtedly issue comprehensive discovery demands before

   proceeding to depositions. Either way, adding Baldwin Harbor as a defendant at this late time     will

   significantly delay the resolution of this action. See Portelos v. City of New York, 2015 WL

   5475494,        *2 (E.D.N.Y. 2015) ("delay in the final disposition of an action is one of the most

   important considerations when determining whether an amendment would prejudice the other

   party").

              D.   The Colajay and Baldwin Harbor issues do not concern the other Defendants.

              The prejudice Defendants will suffer by the proposed amendment is even more

   unreasonable given the fact that the claims against Baldwin Harbor are isolated to opt-in    plaintiff

   Colajay, limited to a duration of one (1) month, and separate and distinct from the claims against

   the Moore Group. Although Plaintiffs' proposed amended Complaint inartfully conflates

   Plaintiffs' allegations against Baldwin Harbor and the Moore Group as "Corporate Defendants,"

   the fact of the matter is the allegations against Baldwin Harbor are isolated to a one (1) month

   period and solely regard opt-in Plaintiff Colajay. (Ex. B at flfl 15, 75). Neither Porter, Simmons,

   nor any other opt-in plaintiff has alleged any claims against Baldwin Harbor. (Ex. B).

              E. Defendants    would need extensive additional discovery of Colajay.

           In addition to being prejudiced by the delay in resolving this action, if the Court were to

   preclude additional discovery and allow the proposed amendment adding Colajay as a named

  plaintiff, Defendants will be at a significant disadvantage facing the prospect of litigating Colajay's

   claims over an extended six (6) year time period for which they have not conducted any discovery.

  See   Briceno,2076 WL 324964 at *5 (denying motion to amend complaint seeking to add opt-in

  plaintiffs as named plaintiffs where discovery closed and defendants were not on notice that they



                                                      10
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 15 of 23 PageID #: 260



   had to conduct discovery on the NYLL claims of the opt-in plaintiffs and would need to reopen

   discovery to "mount an adequate defense").

           For the aforementioned reasons, Plaintiffs' proposed amendments should be denied as they

   will greatly prejudice Defendants. Indeed, the proposed               amendments are severable and more

   properly brought in a separate action. See CSX Transp., lnc.,2073 WL 12329546 at *5 (stating

   that when the moving party can timely bring a separate action, courts routinely deny motions to

   amend). Plaintiffs cannot seriously dispute that, in light of the allegations in the proposed

   Amended Complaint, discovery concerning the facts underlying Colajay's allegations against non-

   patty, Baldwin Harbor, would contain little, if any, overlap with the instant wage and hour claims

   against the Moore Group. See Portelos,2015               WL 5475494 at *4 (when amendment required

   different legal analysis and was premised on different facts, judicial economy weighed in favor of

   not extending the litigation).

   II.     Even assumins         ffs can demonstrate sood cause- Plaintiffs' motion should be
           denied nevertheless as they cannot meet their burden under Rule 15.

           "If good cause supports modifying the court-ordered            deadline to amend, the moving party

  must still comply with Fed. R. Civ. P. 15." Eberle,985 F. S.rpp. 2d at346. Pursuant Rule 15(a)

  of the Federal Rules of Civil Procedure, "a party may amend its pleading only with the opposing

  party's written consent or the court's leave," and the court "should freely give leave when justice

  so requires." Fed. R. Civ. P. 15.s However, under Rule 15, the motion to amend the complaint

  should be denied when there is "undue delay, bad faith, futility, or prejudice to the non-moving

  party." Leon v. Russo,2010 WL 11632642 (E.D.N.Y. 2010). As addressed supra in section I,


  5
    Plaintiffs' proposed amendments asserting claims for retaliation and adding Baldwin Harbor as a defendant are
  more appropriately addressed under Rule l5(d) as supplemental pleadings as the "transaction, occurrence, or event.
  . happened after the date of the pleading to be supplemented." Fed. R. Civ. P. 15(d). Substantively, the analysis
  under Rules 15(a) and 15(d) are the same. See Cummings-Fowler v. Suffolk Cnty Cmty. Coll.,282 F.R.D. 292,296
  (E.D.N.Y.2012).

                                                          1l
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 16 of 23 PageID #: 261



   Plaintiffs acted with undue delay in waiting two (2) months before requesting a pre-motion

   conference and Defendants       will be substantially     prejudiced   if   the proposed amendments are

   allowed. Additionally, Plaintiffs' motion should be denied as the proposed amendments are futile.

              A proposed amendment is futile when it cannot survive a Rule 12(bX6) motion to dismiss

   the complaint. See Cummings-Fowler,282 F.R.D. at298. Therefore, plaintiff must allege a claim

   for relief with sufficient factual detail that renders it "plausible on its face."     Id.   The Court will

   not consider the merits of the proposed amendment unless the proposed amendment is "clearly

   frivolous or legally insufficient on its faee." Northbrook Nat'l Ins. Co. v. J & R Vending Corp.,

   167 F.R.D. 643,647 (E.D.N.Y.          1996). If the proposed amendment has "no colorable merit" or

   will not   be productive, the Court   will not abuse its discretion in denying the amendment. See id.

           A. Adding Colajay      as a named     plaintiff is futile.

          Amending the Complaint to add Colajay as a named plaintiff is futile and will not be

   productive. It is well-established that "fa) motion to amend the complaint is futile if the claims

   sought to be added are barred by the relevant statute      of limitations." Id. at 647. In the proposed

   Amended Class      & Collective Action Complaint,        Colajay alleges that he was employed by the

   Moore Group from February 2011 to November 2011, January 2012 to December 28,2017, and

   from February 21,2018 to March 19,2078. (Ex. B at !169). Here, Colajay purportedly seeks to

   amend the Complaint to become a named plaintiff and assert wage and hour claims under the

   NYLL and FLSA. However, this proposed amendment is futile                   as a substantial portion   of his

   claims are barred by the applicable statute of limitations.

          The statute of limitations under the FLSA is two (2) years, unless the violation is willful,

   in which case the statute of limitations is three (3) years. 29 U.S.C. $ 255(a). Here, with respect

  to Colajay, Plaintiffs have not sufficiently plead that Defendants' alleged violations of the FLSA



                                                       12
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 17 of 23 PageID #: 262



   were   willful.   Colajay's allegations fail to establish that Defendants either knew or recklessly

   disregarded the fact that Colajay was allegedly entitled to overtime wages. (Ex. B at flfl 69-81).

   See Young v. Cooper Cameron Corp., 586 F.3d 201 (2d Cir. 2009) (stating that to extend the statute

   of limitations to three years, the employee bears the burden of establishing willfulness             by

   demonstrating that the employer "either knew or showed reckless disregard for the matter of

   whether its conduct was prohibited by" the         FLSA). As Colajay    has failed to plead any facts

   demonstrating willfulness, the two (2) year statute of limitations applies. Since Colajay's Opt-ln

   Consent Form was filed with the Court on September 19, 2078, Colajay's claim for damages under

   the FLSA is limited to the preceding two years, September 19,2016 to September 19, 2018. Qllasis

   Dec. fl 3, Ex.   l). See 29 U.S.C. $ 256(b) (if the plaintiff is not named in the complaint, the action
   is commenced "on the subsequent date on which such written consent is filed in the court in which

   the action was commenced"). Colajay did not work the entire period and his claims are limited to

   September 19,20T6 to December 28,2017 and February 2I,2018 to March              I9,20I8.   (Ex. B at tf

   69). Any damages sought beyond that limited time frame        are outside the statute of limitations and

   thus futile.

           Similarly, a portion of Colajay's claims under the NYLL are also futile. The NYLL has a

   six (6) year statute of limitations.   See   N.Y. Lab. Law $ 198. Per the proposed Amended Class &

   Collective Action Complaint, Colajay seeks to recover unpaid wages from February 2011 to March

   19,2018. (Ex. B at fl 69). However, under the six (6) year statute of limitations, Colajay's claims

  preceding December 20,2011, six (6) years before the initial Complaint was filed, are time barred.

  Therefore, Colajay's claims with respect           to alleged unpaid   wages from February 2011 to

  November 2011 are futile.




                                                        13
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 18 of 23 PageID #: 263



           B. Plaintiffs' allegations      against Baldwin Harbor are not plausible on their face.

           Pursuant to Rule   2l,"lo]n     motion or on its own, the court may at any time, on just terms,

   add or drop a party." Fed. R. Civ. P. 21. The analysis of whether to add a party is governed by

   the Rule 15 standard in determining whether to permit an amendment to the pleading. See State

   Farm Mut. Auto. Ins. Co., 246 F.R.D. at 146.

          In their motion, Plaintiffs seek to amend their Complaint to add Baldwin Harbor as a

   defendant. Plaintiffs attempt to implicate Baldwin Harbor by boot-strapping claims of opt-in

   plaintiff Colajay. Indeed, the only allegation asserted attempting to tie in Baldwin Harbor is that

   Colajay received checks from Baldwin Harbor for a one-month period of time when he was

   supposedly working for the Moore Group. Plaintiffs' allegations against Baldwin Harbor are futile

   as they cannot survive a motion to dismiss. See Cummings-Fowler, 282 F.R.D.             at298. Although

   the court must treat all of the allegations in the complaint as true, that does not extend to legal

   conclusions, "threadbare recitals       of the   elements   of a cause of action, supported by      mere

   conclusory statements," or "legal conclusionfs] couched as          [] factual allegationfs]." Clarke v.
   U.5., 107 F. Supp. 3d 238,243-44 (E.D.N.Y. 2015); see also Zhang v. Wen Mei, Inc., 2017 WL

   8813132, *5 (E.D.N.Y.2017) (Locke, Mag. J.) (complaint is insufficient if it relies on "labels and

   conclusions," or "'naked assertion[s]' devoid         of 'further factual enhancement"'). Indeed, to
   survive a motion to dismiss,   a   plaintiff must plead enough facts to state a claim that is plausible on

   its face. See Cummings-Fowler,282 F.R.D. at298. Here, rather than rely on factual allegations,

   Plaintiffs improperly rely on legal conclusions, attempting to assert a cause of action against

   Baldwin Harbor. In fact, the only purported factual allegation in the proposed Amended Class &

   Collective Action Complaint is that Colajay received paychecks from Baldwin Harbor instead of

  the Moore Group. (Ex. B at fl 75). Premised on that one allegation alone, Plaintiffs jump to the



                                                        t4
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 19 of 23 PageID #: 264



   legal conclusion that the Moore Group and Baldwin Harbor are successor entities or a single-

   integrated enterprise and formulaically state factually unsupported legal theories to merely infer

   that conclusion. However, such is insuffrcient. See Clarke, 107 F. Supp. 3dat"244 (recital of

   elements of cause of action   will not   do).

          Additionally, Plaintiffs' proposed Amended Class         &   Collective Action Complaint is

   deficient as it does not sufhciently plead that Baldwin Harbor is a covered employer within the

   definition of $ 203 of the FLSA. In order to be a covered employer under the FLSA, plaintiff bears

   the burden of demonstrating that either he (individual coverage) or the employer (enterprise

   coverage) engaged in interstate commerce. See Ethelberth v. Choice Sec.     Co.,9l     F. Supp. 3d 339,

   354 (E.D.N.Y. 2015). To establish individual coverage, the plaintiff must do more than simply

   list job responsibilities without indicating how they relate to interstate commerce, he must provide

   factual detail about how frequently he performed such tasks and how they affected interstate

   commerce. See Kaplanv. Wings of Hope Residence, Inc.,2018 WL 6437069, *6 (E.D.N.Y.2018).

   As to enterprise coverage, an employer is covered by the FLSA        if its "'annual   gross volume   of

   sales made or business done is not less than $500,000' and   it 'has employees engaged in commerce

   or . . . [the] handling, selling or otherwise working on goods or materials that have been moved in

   or produced for commerce by any person."' Ethelberth,9l F. Supp. 3d at 355. Plaintiff must

   provide sufficient factual detail so the Court can determine whether the employees were, in fact,

   engaged in interstate commerce. See Kaplan,2018      WL 6437069 at*6

          Plaintiffs' proposed Amended Class & Collective Action Complaint is noticeably silent as

  to whether Colajay or Baldwin Harbor engaged in interstate commerce. (Ex. B). In fact, Plaintiffs

  only state, improperly, that the "Corporate Defendant had gross revenues in excess of




                                                   15
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 20 of 23 PageID #: 265



   $500,000.00."6 (Ex. B at            I 29). The Complaint is devoid of any facts to support the bare
   conclusory allegation that Baldwin Harbor engaged in interstate commerce. To the contrary, far

   from explaining how Baldwin Harbor engaged in interstate commerce, the allegations in the

   proposed Amended Class           & Collective Action Complaint indicate that Baldwin Harbor's actions

   were confined to New York and did not affect interstate commerce. (Ex. B                  atlll9-29). Plaintiffs'
   bare conclusory allegations are insufficient to establish that Baldwin Harbor is an employer

   covered by the FLSA and therefore the proposed amendment is futile.

              Moreover, it would be in the best interests ofjudicial economy for Colajay to simply assert

   his purported claims against Baldwin Harbor in a separate action. As discussed supra, Colajay's

   allegations against Baldwin Harbor relate to his limited employment from February 2I,2018 to

   March 19,2018. (Ex. B at flfl 69,75). None of the named Plaintiffs have identified nor asserted

   any claims against Baldwin Harbor. The proposed amendment seeks only to assert a cause of

   action for unpaid wages on behalf of one (1) plaintiff, for a one (1) month time period. Plaintiffs'

   proposed amendment is a not so subtle attempt to improperly shoe hom a separate class action

   against Baldwin Harbor into the instant lawsuit. Indeed, amending the Complaint to add Colajay

   as a named      plaintiff is the only way Plaintiffs can add Baldwin Harbor as a defendant and             assert

   new class action allegations. Allowing such an amendment at this late stage of the litigation would

   unnecessarily delay the resolution of this action by several months and be counter to the interests

   to j udicial   effrciency.

              C. Plaintiffs' retaliation cause of action          is futile.

              In order to state a claim for retaliation under the FLSA and NYLL, plaintiffs                    must

   demonstrate "(1) participation in protected activity known to the defendant; (2) an employment



   6
       Plaintiffs define "Corporate Defendant" as Moore Group and Baldwin Harbor. (Ex. B at'l|f l5).

                                                             I6
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 21 of 23 PageID #: 266



   action disadvantaging the plaintiff; and (3) a causal connection between the protected activity and

   the adverse employment action." Salazar v. Bowne Realty Assocs., L.L.C.,796 F. Supp. 2d 378,

   384 (E.D.N.Y.2011). Here, Simmqns' proposed amendment is futile because he cannot

   demonstrate that his alleged protected activity was causally connected with any alleged adverse

   employment action related to Simmons. Rather, Plaintiffs' allegations for retaliation are premised

   solely on facts related to opt-in Colajay.

           Plaintiffs assert that the causal connection is demonstrated directly by retaliatory animus

   and indirectly by temporal     proximity. (Br. at pg 10).7 A plaintiff can establish         a causal connection

   by demonstrating that the "protected activity was closely followed in time by the                         adverse

   [employment] action." Salazar, 796 F . Supp. 2d at 384. Plaintiffs rely on the time period between

   Colajay opting-in to the lawsuit, September 79,2018, and the proposed amendment to add Baldwin

   Harbor as a defendant, November 9,2078, in an attempt to establish a causal connection with the

   alleged threats by a purported agent of the Moore Group on November 27,2018.

           While this may establish a causal connection for Colajay, Plaintiffs fail to explain how it

   demonstrates a valid cause of action for Simmons. Simmons was a named                     plaintiff at the start of

   this lawsuit in December 2017 and the allegations in his proposed Amended Class & Collective

   Action Complaint relate to actions committed eleven (11) months later.              See   Nicastro v. New York

   City Dep't of Design & Constr., 125 F . App'x            357   , 358 (2d. Cir. 2005) (finding period of ten
   months is too remote to establish causal connection); see also Baez v. Visiting Nurse Serv. of New

   York Family Care 9erv.,2011          WL    5838441 (S.D.N.Y. 2011) (dismissing retaliation cause                of
   action because "the yearlong gap between the two events far exceeds the normal span of time from

   which causality may be inferred"). As such, Simmons is unable to demonstrate                a causal   connection


   7
   All references to "Br." refer to Plaintiffs' Memorandum of Law in Support of Plaintiffs' Motion for Leave to
  Amend the Complaint.

                                                          I7
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 22 of 23 PageID #: 267



   between his protected activity, hling his lawsuit, and the alleged adverse action. His retaliation

   claim is thus futile. Moreover, Plaintiffs have not plead, nor sufficiently explained, how they

   suffered any damages causally related to Defendants' alleged retaliation, which occurred after

   Plaintiffs' ceased working for Defendants.

           Furthermore, Plaintiffs' claims for retaliation under the NYLL are futile as there is no

   evidence that any of the Plaintiffs or Colajay complied with the statutory requirement that "[a]t or

   before the commencement of any action under this section, notice thereof shall be served upon the

   attomey general by the employee." N.Y. Lab. Law $ 215(2Xb). As Plaintiffs have not alleged

   that they provided the required notice to the New York Attorney General, their Motion for Leave

   to Amend the Complaint should be denied. See Romero v. Floris Constr., Inc.,20l7 WL 559268I,

   *7 (E.D.N.Y.2017) (declining to find liability against defendants when plaintiff did not allege that

   he provided the required notice of retaliation to the attorney general); see also Polit v. Global   Int'I

   Corp., 2017 WL 1373907 , *7 (S.D.N.Y. 2017) (denying request for damages under NYLL $ 21 5

   for failure to submit proof of notice on Attomey General).




                                                     18
Case 1:17-cv-07405-KAM-VMS Document 50 Filed 03/29/19 Page 23 of 23 PageID #: 268



                                                 CONCLUSION

          For the foregoing reasons, it is respectfully requested that the Court deny Plaintiffs' Motion

   for Leave to Amend the Complaint in its entirety, along with such other and further relief as is just,

   propsr, and equitable.

   Dated: Uniondale, New York
          March 20,2019

                                                         Respectfully submitted,

                                                         FORCHELLI DEEGAN TERRANA LLP

                                                         By:                    hAl/v
                                                                 Elbert F. asis, Esq
                                                                 Michael A. Berger, Esq.
                                                         Attorneys for Defendants
                                                         333 Earle Ovington Boulevard, Suite 1010
                                                         Uniondale, New York 11553
                                                         Tel: (516) 248-1700




                                                    t9
